

EXHIBIT 10.2
 
SEVERANCE PACKAGE AND RELEASE AGREEMENT

 
This Severance Package and Release Agreement (“Agreement”) is made and entered
into between United PanAm Financial Corporation, United Auto Credit Corporation,
and their officers, directors, shareholders, employees, representatives,
attorneys, agents, affiliates and subsidiaries (hereinafter collectively
referred to as “the Company”) and Stacy M. Friederichsen (“Ms. Friederichsen”).
The purpose of this Agreement is to settle and compromise any and all disputes
and controversies of any nature existing between the parties, including, but not
limited to, any claims arising out of Ms. Friederichsen’s employment with, and
separation from, the Company.
 
Separation of Employment. The cessation of Ms. Friederichsen’s employment with
the Company was effective July 25, 2008. Ms. Friederichsen has received all
salary and benefits up to and including July 28, 2008. Ms. Friederichsen has
also received payment for all accrued and unused vacation as of July 28, 2008,
less applicable state and federal taxes and withholdings. Ms. Friederichsen
confirms that she has previously submitted any and all outstanding
business-related expenses for reimbursement and will receive payment from the
Company for such expenses by close of business on July 30, 2008. In addition,
within 30 days of July 25, 2008, Ms. Friederichsen has the right to exercise
Twenty Thousand One Hundred (20,100) options that have vested of Company common
stock. Ms. Friederichsen has zero (0) shares of restricted Company common stock
that have vested as of July 25, 2008. In selling any shares of Company common
stock, Ms. Friederichsen shall be responsible for complying with Rule 144 of the
Securities Act of 1933 for a period of 90 days from July 25, 2008. In addition,
Ms. Friederichsen understands that any purchase or sale of Company common stock
made by her for six months prior to July 25, 2008 could potentially be matched
to a purchase or sale of Company common stock made by her for six months after
July 25, 2008 pursuant to Section 16 of the Securities Exchange Act of 1934. Ms.
Friederichsen shall also be responsible for complying with any reporting
obligations under Section 16 of the Securities Exchange Act of 1934.
 
Termination from Positions. Effective as of July 25, 2008, Ms. Friederichsen has
been terminated from her positions as an officer, trustee and any other position
currently held at the Company and any subsidiary of the Company without cause.
 
1. Severance Payment, Target Bonus and COBRA Payments. After execution of this
Agreement, and after the return of all Company property as described in
Paragraph 2 below, the Company agrees to pay Ms. Friederichsen: (1) severance
pay in an amount equivalent to twelve (12) months of her current base salary or
Three Hundred Thirty Five Thousand Dollars ($335,000), less applicable state and
federal taxes and withholdings; and (2) the Target Bonus in the amount of
Thirty-Three Thousand Five Hundred Dollars ($33,500), less applicable state and
federal taxes and withholdings. The severance pay and Target Bonus amounts shall
be wired to Ms. Friederichsen’s personal account. The Company further agrees to
pay to the COBRA Administrator six (6) months of Ms. Friederichsen’s COBRA
premium payments for her and her spouse in the total amount of Six Thousand,
Five Hundred Sixty-Five and 80/100 ($6,565.80). Thereafter Ms. Friederichsen
shall be solely responsible for her COBRA payments should she choose to continue
such benefits coverage. The Company shall not be providing Ms. Friederichsen any
separate or additional notice with respect to this COBRA payment obligation.
 
2. Return of Property. Except as otherwise discussed herein, Ms. Friederichsen
agrees immediately to return to the Company all property of the Company which
she has in her custody or control such as keys, key cards, passwords, office
equipment, forms, manuals, customer files, personnel files, or other
confidential or proprietary materials of the Company. The Company agrees to
allow Ms. Friederichsen to keep the Dell PC purchased by the Company for Ms.
Friederichsen that she has maintained at her residence. Ms. Friederichsen
represents that there is no Company-related information and software on that
computer.
 
3. Release of Known and Unknown Claims. In consideration of the payments
outlined above and the further agreements set forth below, and excepting only
the obligations created in this letter Agreement, Ms. Friederichsen hereby
agrees unconditionally to release and discharge United Pan Am Financial
Corporation, United Auto Credit Corporation, their respective current and former
officers, directors, shareholders, employees, representatives, attorneys and
agents, as well as their predecessors, parents, subsidiaries, affiliates,
divisions, and successors in interest, of and from any and all claims, demands,
liabilities, suits or damages of any type or kind, whether known or unknown,
including, but not limited to, any claims or demands arising from or in any way
related to Ms. Friederichsen’s employment with or separation from the Company on
or before the date of the execution of this Agreement. Ms. Friederichsen also
hereby releases the Company from any claims made to recover additional taxes
paid under Internal Revenue Code Section 409A.
 
 
1

--------------------------------------------------------------------------------

 
 
This release specifically includes, without limitation, all claims for wrongful
discharge, breach of express or implied contract, defamation, fraud,
misrepresentation, discrimination, harassment, breach of implied covenant of
good faith and fair dealing, compensatory and/or other relief relating or in any
way connected with the terms, conditions, and benefits of employment,
discrimination based on race, color, sex, religion, national origin, age,
marital status, handicap and medical condition, and/or all claims arising under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age
Discrimination in Employment Act of 1967 as amended by the Older Workers Benefit
Protection Act, the California Fair Employment and Housing Act, the California
Labor Code, the Family and Medical Leave Act, the California Family Rights Act,
COBRA, the Employee Retirement Income Security Act of 1974 (“ERISA”), and/or
violations of any other statutes, rules, regulations or ordinances whether
federal, state or local.
 
It is understood and agreed that this release extends to all claims of whatever
nature, known or unknown, and includes all rights under Section 1542 of the
Civil Code of California, which provides as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in her or her favor at the time of executing the release, which
if known by him or her must have materially affected her or her settlement with
the debtor.
 
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all claims, Ms.
Friederichsen expressly acknowledges that this Agreement also includes in its
effect, without limitation, all claims that Ms. Friederichsen does not know or
suspect to exist in her favor at the time of execution hereof, and that this
Agreement contemplates the extinguishment of any and all such claim(s).
Notwithstanding the foregoing, nothing in this Agreement shall prevent Ms.
Friederichsen from filing a charge with any federal, state or administrative
agency, but Ms. Friederichsen agrees not to participate in, and waives any
rights with respect to, any monetary or financial relief arising from any such
proceeding that relates to the matters released by this Agreement.
 
4. No Admission of Liability. By entering into this Agreement, the Company and
Ms. Friederichsen do not suggest or admit to any liability to each other or that
they violated any law or any duty or obligation to the other party.
 
5. Confidentiality. Ms. Friederichsen agrees that neither she nor her agents or
representatives will disclose, disseminate and/or publicize, or cause or permit
to be disclosed, disseminated or publicized, the existence of this Agreement,
any of the terms of this Agreement, or any claims or allegations which she
believes could have been made or asserted against the Company, directly or
indirectly, specifically or generally, to any person, corporation, association
or governmental agency or other entity, or participate, cooperate or assist any
person(s) with respect to any claim they may have against the Company, except:
(1) to the extent necessary to report income to appropriate taxing authorities;
(2) to members of her immediate family; (3) in response to an order of a court
of competent jurisdiction or subpoena issued under the authority thereof; or (4)
in response to any inquiry or subpoena issued by a state or federal governmental
agency; provided, however, that notice of receipt of such judicial order or
subpoena shall be immediately communicated to the Company telephonically, and
confirmed immediately thereafter in writing, so that the Company will have the
opportunity to assert what rights it has to non-disclosure prior to the response
to the order, inquiry or subpoena. Ms. Friederichsen also agree to maintain all
non-public information regarding the Company while at the Company, including but
not limited to, information regarding the Company’s customers, officers,
directors, employees, financial and business information, and internal Company
policies or procedures as strictly confidential and shall not disclose them to
third parties.
 
 
2

--------------------------------------------------------------------------------

 
 
In the event that the Human Resources Department of the Company receives an
inquiry into Ms. Friederichsen’s employment with United Auto Credit Corporation
related in any way to a future employment opportunity for Ms. Friederichsen, the
Company will confirm, in writing, the dates of employment of Ms. Friederichsen,
the last position she held with the Company, and her last salary. United PanAm
Financial Corp. will announce the termination of Ms. Friederichsen as Executive
Vice President and Chief Operating Officer of the Company and any positions held
with subsidiaries. The parties have agreed that the Company will provide the
following information to the California Employment Development Department: “The
Company terminated Ms. Friederichsen because it concluded it required a
different skill set for the position on a going forward basis.” The Company will
not contest Ms. Friederichsen’s receipt of unemployment. In return, Ms.
Friederichsen will not provide or disclose any information, adverse or
otherwise, regarding matters related to this Agreement or the Company to any
other party or entity she is seeking employment with, nor with any current or
past employees or vendors of the Company.
 
Any violation of the confidentiality provision contained in this Agreement by
Ms. Friederichsen shall be considered a material breach of this Agreement.
 
7. Employee Contact. At no time shall Ms. Friederichsen contact any employee who
is currently employed by United Auto Credit Corporation or United Pan Am
Financial Corporation during normal business hours for any reason. Should Ms.
Friederichsen maintain personal relationships with United Auto Credit
Corporation or United Pan Am Financial Corporation employees outside of
employment with the Company, Ms. Friederichsen shall at no time discuss the
terms of this Agreement with current employees of the Company.
 
8. Arbitration. Any and all disputes, controversies or claims arising under or
in any way relating to the interpretation, application or enforcement of this
Agreement, Ms. Friederichsen’s employment with the Company, any claim for
benefits, or her separation of employment from the Company, including without
limitation any claim by her that she was fraudulently induced to enter into this
Agreement, or regarding the enforceability or interpretation of this Agreement,
shall be settled by final and binding arbitration under the auspices and rules
of JAMS or other mutually agreeable alternative dispute resolution service in
accordance with that service’s rules for the resolution of employment disputes.
Any such arbitration must be filed in Orange, California, and the laws of the
State of California shall control except where federal law governs. The
prevailing party in any such arbitration proceeding shall be entitled to
reasonable costs and attorney’s fees. The award of the arbitrator is to be final
and enforceable in any court of competent jurisdiction.
 
9. Waiver and Modification. The failure to enforce any provision of this
Agreement shall not be construed to be a waiver of such provision or to affect
either the validity of this Agreement or the right of any party to enforce the
Agreement. This Agreement may be modified or amended only by a written agreement
executed by Ms. Friederichsen and a properly authorized designee of the Board of
Directors of the Company.
 
10. Integration. This Agreement constitutes a single, integrated written
contract expressing the entire agreement of the parties hereto relative to the
subject matter hereof. No covenants, agreements, representations, or warranties
of any kind whatsoever have been made by any party hereto. All prior discussions
and negotiations have been and are merged and integrated into, and are
superseded by, this Agreement.
 
11. Severability. In the event that any provision of this Agreement should be
held to be void, voidable, or unenforceable, the remaining portions hereof shall
remain in full force and effect.
 
12. Governing Law. This Agreement shall be construed in accordance with, and be
governed by the laws of the State of California.
 
 
3

--------------------------------------------------------------------------------

 
 
13. Right to an Attorney, Time to Consider. Ms. Friederichsen has been advised
of her right to consult with counsel of her choosing with respect to this
Agreement. Ms. Friederichsen acknowledges that she has had sufficient time to
consider the Agreement and to consult with counsel and that she does not desire
additional time.
 
PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 
 
UNITED PANAM FINANCIAL CORPORATION





/S/ Giles H. Bateman   Dated: July 30, 2008 By: Giles H. Bateman    

 
I have carefully read this Agreement and understand that it contains a release
of known and unknown claims. I acknowledge and agree to all of the terms and
conditions of this Agreement. I further acknowledge that I enter into this
Agreement voluntarily with a full understanding of its terms.
 
 

/S/ Stacy Friederichsen   Dated: July 30, 2008
Stacy Friederichsen
   

 
 
4

--------------------------------------------------------------------------------

 